DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1, 3-8, 10-20, 22-24, is/are filed on 01/13/2021 are currently pending. Claim(s) 1, 3-8, 10-20, 22-24, is/are rejected.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-8, 10-20, 22-24 is/are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8, 20 recites an upper surface of the top portion extends to at least two vertical locations about a circumference of the top portion. This is 
Claim(s) 1, 3-8, 10-20, 22-24 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-8, 10-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roll (US 5606989 A).
[AltContent: textbox (Aperture)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top portion)]
    PNG
    media_image1.png
    825
    525
    media_image1.png
    Greyscale

Regarding claim 1, Roll teaches from figures 1-2 a filter housing assembly, comprising: a filter housing (12);

a portion of the aperture of the drain port being sealable to the seal member of the outlet port when the drain port and the outlet port are aligned such that the at least one surface modification of the drain port does not abut the seal member of the outlet port (seal member 78 cannot abut the surface modification due to the outer diameter of the outlet port being smaller than the inner diameter of the surface modification 62 (circular recess)), thereby creating a sealed connection between the drain port and the outlet port (C3/20-30), 
wherein the inner surface of the drain port that defines the aperture is sealable to the seal member of the outlet port such that the seal member seals within the aperture (fig. 1);
From fig. above it appears the upper surface of the top portion so that it extends to a vertical direction relative to the circumference of the top portion. Alternatively, absent of any unexpected results such modification would merely be a design choice. Such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 4, Roll teaches the at least one surface modification is a groove as shown by figs. 1-2. Since the groove is one of many types surface modifications listed by the applicant in the instant specification, thereby Roll’s groove would also serve to prevent an unauthorized outlet port from sealing to the top portion of the drain port, wherein the unauthorized outlet port does not seal with portions of the drain port without the at least one surface modification. Further note, such recitation is merely intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).
Regarding claim 5, Roll teaches the surface modification includes a groove (62 – first circular recess) (C3/20-35). 
Regarding claim 6, Roll teaches wherein one of the drain port and the outlet port extends into the other of the drain port and the outlet port when the drain port and the outlet port are sealingly connected to each other (C3/45-55, figs. 1-2).
Regarding claim 7, Roll teaches wherein the outlet port extends into the aperture of the drain port when the drain port and the outlet port are sealingly connected to each other (C3/45-55, figs. 1-2).
Regarding claim 8, Roll teaches a filter assembly, comprising: 
a first port (50) including a top portion (see fig. above) and at least one surface modification (62 - groove) along the top portion, the first port comprising an inner surface that defines an aperture, the aperture extending through the first port; 

Regarding claim 10, Roll teaches wherein the seal member of the second port does not seal with the top portion of the first port (seal member 78 cannot seal with top portion due to the outer diameter of the outlet port being smaller than the inner diameter of the surface modification 62 (circular recess), fig. 1).
Regarding claims 11-14, Roll teaches the at least one surface modification is a groove as shown by figs. 1-2. Since the groove is one of many types surface modifications listed by the applicant in the instant specification, thereby Roll’s groove would also serve to prevent an unauthorized second port from sealing to the top portion of the drain port, wherein the unauthorized second port does not seal with portions of the drain port without the at least one surface modification and wherein the unauthorized second port includes the structural components of claims 12-14. Further note, such recitation is merely intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).

Regarding claim 16, Roll teaches the second port includes an aperture (80 – central bore) for fluid flow and, when the first port and the second port are sealed together, fluid can flow between the first port and the second port without leakage (C3/60-C4/16).
Regarding claim 17, Roll teaches the seal connection is formed with an o-ring seal member that extends around an outer circumference of the end portion of the outlet port (fig. 2) (C3/30-45). It is same type seal provided and used in the instant application. Thereby it would also be capable of preventing relative axial movement between the first port and the second port.
Regarding claim 18, Roll teaches the second port is a plug (i.e. a plunger 76 - fig. 2) (C3/25-45).
Regarding claim 19, Roll teaches the first port is a drain port and the second port is an outlet port (C3/10-55, figs. 1-2).
Regarding claim 20, Roll teaches a housing (12), the housing including a drain port (50) including a top portion (see fig. above) and at least one surface modification (62) along the top portion, the drain port comprising an inner surface that defines an aperture (see fig. above), the aperture extending through the drain port (C3/5-65); and
a filter element  (14) positionable within the housing and including a filter media and an outlet port (C2/50-65), the outlet port including a seal member (78, fig. 2) and an end portion, the seal member being attachable to the end portion of the outlet port, the drain port and the outlet port being alignable with each other, wherein a portion of the aperture of the drain port is sealable to the seal member of the outlet port when the drain port and the outlet port are aligned such that the at least one 
Regarding claim 22, Roll teaches the at least one surface modification is a groove as shown by figs. 1-2. Since the groove is one of many types surface modifications listed by the applicant in the instant specification, thereby Roll’s groove would also serve to prevent an unauthorized outlet port from sealing to the top portion of the drain port, wherein the unauthorized outlet port does not seal with portions of the drain port without the at least one surface modification. Further note, such recitation is merely intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).  

Claim(s) 1, 3-8, 10-20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 20050072719 A1) in view of Herbert (CN 104797317 A).

    PNG
    media_image2.png
    687
    513
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    759
    479
    media_image3.png
    Greyscale

Regarding claim 1, Sakata from figures teaches a filter housing assembly, comprising:
 a filter housing (4);
 and a drain port (30) operatively connected to the filter housing, the drain port including a top portion (top portion of 35b) that comprises at least one surface modification (32), 
the drain port comprising an inner surface that defines an aperture (opening of 35a), the aperture extending through the drain port, 
the drain port being alignable with an outlet port (cover 3 and the annular cover
projection 18 – forming a venting hole)  [0020-0031];

    PNG
    media_image4.png
    582
    537
    media_image4.png
    Greyscale

Sakata does not teach the details of seal member being attachable to the outlet port an upper surface of the top portion extends to at least two vertical locations about a circumference of the top portion. However, this detail is very well-known in the art to use a sealing or seal members in between two connectors. 
Herbert discloses a filter comprising a filter housing (14) and a filter member (32) that are provided, having an oil inlet (36) and an oil outlet (38) eccentrically disposed. The insertion nozzle (52 – drain port) has a seal groove on its radially outer circumferential surface, having-an o-ring seal (54) through which the inlet portion (56) of the outer housing inner chamber (20) surrounded from the outside by the filter member (32) is separated by the oil outlet (38). The reference provides that an o-ring seal (54) can be provided between and outlet port (38) and drain port (52) to prevent fluid leakage. It would have been obvious to one of ordinary skill to have included the teachings of seal member from Herbert in Sakata for to prevent and an improve fluid from leaking from the gap between the drain port and the outlet port.


From fig. above it appears Sakata teaches the upper surface of the top portion so that it extends to a vertical direction relative to the circumference of the top portion. Alternatively, absent of any unexpected results such modification would merely be a design choice. Such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 3, Sakata teaches member is an o-ring seal member (54) that extends around an outer circumference of the end portion of the outlet port.  
Regarding claim 4, modfied Herbert teaches the claimed structural details thereby the surface modification would be capable in preventing an unauthorized outlet port from sealing to the top portion of  the drain port, wherein the unauthorized outlet port does not seal with portions of the drain port without the at least one surface modification.  

Regarding claim 6, Herbert as modified teaches one of the drain port and the outlet port extends into the other of the drain port and the outlet port when the drain port and the outlet port are sealingly connected to each other (figs 5-7).  
Regarding claim 7, Herbert teaches the outlet port extends into the aperture of the drain port when the drain port and the outlet port are sealingly connected to each other (fig. 5).  
Regarding claim 8, see the rejection of claims 1-7.
Regarding claim 10, see the rejection of claims 1-7.
Regarding claim 11, see the rejection of claim 4. 
Regarding claim 12, modfied Herbert teaches the claimed structural details thereby the surface modification would be capable in preventing an unauthorized outlet port wherein the unauthorized second port includes a face seal member that abuts the top portion of the first port when the first port and the unauthorized second port are aligned with each other.  
Regarding claim 13, modfied Herbert teaches the claimed structural details thereby the surface modification would be capable in preventing an unauthorized outlet port wherein when the unauthorized second port with the face seal member is aligned with the first port, the at least one surface modification creates at least one gap between the top portion of the first port and the face seal member on the unauthorized second port.
Regarding claim 14, modfied Herbert teaches the claimed structural details thereby the surface modification would be capable in preventing an unauthorized outlet port wherein the unauthorized second port does not include the seal member.   

Regarding claim 16, Herbert teaches the second port includes an aperture (opening of 18) for fluid flow and, when the first port and the second port are sealed together, fluid can flow between the first port and the second port without leakage (figs. 5-6).  
Regarding claim 17, Sakata teaches the sealed connection (o-ring seal similar to of the instant application) between the first port and the second port prevents relative axial movement between the first port and the second port (fig. 1).    
Regarding claim 18, Herbert teaches the second port is plug (fig. 5 -  plug i.e. socket) such that, when the first port and the second port are sealed together, fluid cannot flow between the first port and the second port and the fluid does not leak from between the first port and the second port.  
Regarding claim 19, Herbert teaches the first port is a drain port and the second port is an outlet port (see rejection of claim 1 and figs. 5-6).  
Regarding claim 20, see the rejection of claims 1-7.
Regarding claim 22, modfied Herbert teaches the claimed structural details thereby the surface modification would be capable of the surface modification preventing an unauthorized outlet port from sealing to the top portion of the drain port, wherein the unauthorized outlet port does not seal with portions of the drain port without the at least one surface modification.
Regarding claim 23, Herbert teaches the at least one surface modification (32 – hook portion) comprises a protrusion that extends from one portion of the circumference of the top portion (fig. 5).  

Response to Arguments
 Applicant argue that the structure identified by the Examiner as the "top portion" of Roll in the Examiner-Annotated FIG. 1 of Roll cannot be reasonably construed as a top portion.
The examiner respectfully disagrees. The claim does not define the relative position as to what can be called a top portion or bottom portion. A flipped figure can be construed as top or bottom unless the claims restrict the orientation defined by claimed elements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WAQAAS ALI/Primary Examiner, Art Unit 1777